      Case 4:20-cv-04024 Document 11 Filed on 01/07/21 in TXSD Page 1 of 2



                                                         United States Courts
                        IN THE UNITED STATES DISTRICT COURT
                                                       Southern District of Texas
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION            &/>ED
                                                          January 07, 2021
                                                                   EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
Nitetek Licensing LLC,

               Plaintiff,
       v.
                                                     C.A. No. 4:20-cv-4024
Endress+Hauser Inc.,

               Defendant.



                        NOTICE OF APPEARANCE ON BEHALF OF
                          DEFENDANT ENDRESS+HAUSER INC.

       Pursuant to the pro hac vice provisions of the “Attorney Admission Requirements” of the

United States District Court for the Southern District of Texas, notice is hereby given of the

appearance of the undersigned as “attorney-in-charge” for Defendant Endress+Hauser Inc. in the

above-captioned action. Pursuant to those same provisions, the undersigned is filing herewith a

motion for leave to appear as the “attorney-in-charge” for Defendant Endress+Hauser Inc. using

the “District Motion for Admission Pro Hac Vice” form provided on the Court’s website.



Dated: December 23, 2020                        Respectfully submitted,

                                                /s/ John M. Hintz
                                                John M. Hintz
                                                Maynard, Cooper & Gale, P.C.
                                                The Fred F. French Building
                                                551 Fifth Avenue, Suite 2000
                                                New York, NY 10176
                                                (646) 609-9280
                                                jhintz@maynardcooper.com

                                                Attorneys for Endress+Hauser Inc.



                                                 1
C.A. No. 4:20-cv-4024                                                  NOTICE OF APPEARANCE
     Case 4:20-cv-04024 Document 11 Filed on 01/07/21 in TXSD Page 2 of 2




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 23, 2020, the foregoing document

and a copy of a motion for admission pro hac vice form executed by the undersigned was caused

to be served upon counsel for Plaintiff by email addressed to isaac@rabilaw.com and by first

class mail, postage prepaid, in an envelope addressed as follows:

              Isaac Rabicoff, Esq.
              Rabicoff Law LLC
              5680 King Centre Drive – Suite 645
              Alexandria, VA 22315


Dated: December 23, 2020                           /s/ John M. Hintz
                                                   John M. Hintz




                                              2
C.A. No. 4:20-cv-4024                                                  NOTICE OF APPEARANCE
